UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. l:OZ-cv-107

Plaintiffs, Barrett, J.

Litkovitz, M.J.

vs.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., F()R REVIEW BY

Defendants. MARY HOPKINS

This matter is before the Court on the Request for Review of the denial of a Sewer Back
Up (“SBU”) claim by l\/Iary Hopkins (Doc. 1497) and the Metropolitan Sewer District of Greater
Cincinnati (“MSD”)’s response thereto (Doci 1596). On February 19, 2019, the Court held a
hearing on Ms. Hopkins’ request for review at which Ms. Hopl<ins and l\/ISD Assistant

Superintendent and SBU Response Prograrn Manager 'l`om Fronk testified and documentary

evidence was submitted (Doc. 1608).

Ms. Hopkins’ request for review is filed under the Sewer Back Upl program (formerly
known as the Water-in-Basernent [WIB] Claims Process Plan) (Doc. 131, Consent Decree,

Exhibit 8). The Plan states in relevant part:

Subject to the requirements of this Plan, occupants who incur damages as a result
of the backup of wastewater into buildings due to inadequate capacity in MSD’s
Sewer Systern (both the combined and the sanitary portions) can recover those
damages This plan also provides a means for occupants to recover damages arising
from backups that are the result of MSD’s negligent maintenance, destruction,
operation or upkeep of the Sewer System. The Claims Process is not intended to
address Water in buildings caused by overland flooding not emanating from MSD’s
Sewer Systern or caused by blockages in occupants’ own lateral sewer lines.

 

'The “Water-In-Basement” program has been renamed the “Sewer Bacf< Up” program to more accurately
reflect MSD’S responsibility for Sewage backups caused by inadequate capacity in MSD’s sewer system. See Doc.
452 at 4', Doc. 454 at 16.

(Doc. 131, Consent Decree, Exhibit 8 at l). ln determining the cause of SBU, MSD must
exercise its good faith reasonable engineering judgment and consider the following non-
exclusive factors: amount of precipitation, property SBU history, condition of the sewer system
in the neighborhood, results of a visual inspection of the neighborhood to look for signs of
overland flooding, neighborhood SBU history, capacity of nearby public sewer lines, and
topography. (Doc. 131, Consent Decree, Exhibit 8 at 2). Damages arising from basement
backups for which MSD is responsible are limited to documented real and personal property.
(Id.).
I. Background

Ms. Hopkins is the owner of the property located at 4609 Heger Drive, Cincinnati, Ohio.
On July 25, 2018, Ms. Hopkins filed an SBU claim with MSD seeking compensation for
property damage allegedly resulting from a sewer backup on August 28, 2016. (Doc. 1596, Ex.
D). MSD denied the claim for property loss, finding the damage was not caused by a sewer
backup covered by the SBU program. (Doc. 1596, EX. E). l\/Is. I-Iopkins disagreed with MSD’s
decision and filed a request for review in this Court.
II. Evidence

On August 28, 2016, the area in which Ms. Hopkins’ property is situated experienced
heavy rainfall. On August 30, 2016, MSD received a report that 4609 Heger Drive had
experienced an alleged sewer backup. Due to the overwhelming number of calls for service that
arose from this Storm, MSD crews did not respond to l\/Is. Hopkins’ residence to investigate
I-Iowever, MSD provided cleaning services for Ms. Hopkins’ home prior to conducting a more
in-depth evaluation of the cause of flooding Servpro, an l\/ISD contractor, was dispatched to her

property and performed cleaning services Ms. Hopkins states that Servpro removed 24 inches

of drywall and wood paneling throughout the basement, and she was advised that Servpro was
required to remove the paneling because its exposure to sewage and water could cause mold.
After further review of the sewer configuration and other available information, MSD
made the determination that the flooding at l\/Is. Hopkins’ horne was not caused by a surcharge of
the public sewer. The property is located in the St. Bernard neighborhood of Cincinnati, which
experienced heavy rainfall and overland flooding on August 28, 2016. Ms. Hopkins’ home is
served by a sanitary sewer owned and operated by MSD and a separate storm sewer owned and
operated by the city of St. Bernard. MSD states that Ms. I-lopkins’ home is connected to MSD’s
Sanitary sewer system near the “head-end,” meaning the beginning or the highest point of the
local sewer. MSD alleges that because Ms. I-Iopkins’ home is situated near the top of the local
sewer, it receives minimal additional flow from the three houses upstream from her property.
l\/ISD presents evidence that no other homes on Heger Drive or on Chalet Drive, the
adjoining street, reported a sewer backup. (Doc. 1596, Ex. B). Mr. Fronk testified there are no
known capacity issues with the MSD sanitary sewer serving Ms. Hopkins’ horne and within the
last five years there have been few reports of a sewer backup. I-le also testified that MSD
examined the topography of the area in which Ms. Hopkins’ home is situated There is a large
hill to the rear of Ms. Hopkins’ property and a significant slope from Avon Fields Lane to the
back of l\/[s. Hopkins’ property, which likely facilitated the flow of overland water down to 4609
l-Ieger Drive. (Id.). There Were no reports of sewer backups on Avon Fields Lane. Therefore,
there is no evidence that sanitary sewer water from Avon Fields Lane commingled with overland
flooding and flowed down to Ms. Hopkins’ property. Mr. Fronk further testified that the

photographs of the high-water debris line on the outside of Ms. Hopkins’ garage door is

indicative of overland flooding (Doc. 1596, Ex. C). In addition, there is a recessed driveway
leading to the garage which likely facilitated the flow of rain water down to the garage, inside the
garage, and into Ms. Hopkins’ basement

Ms. Hopkins testified she observed water bubbling up from a drain in front of her garage,
and the amount of water that accumulated against the garage door looked like a pond. She
testified that the water seeped under the garage door and into her basement, damaging items in
both her garage and basement. She also testified she observed and smelled dirty “sewage” water
enter her house.

III. Resolution

Under the Consent Decree, property owners may recover damages to personal or real
property caused by (l) the inadequate capacity in MSD’s Sewcr System, or (2) MSD’s negligent
maintenance, destruction, operation or upkeep of the Sewer System. (Doc. 131, Consent Decree,
Exhibit 8 at l). Claimants like Ms. Hopkins who seek review of the denial of an SBU claim bear
the burden of proof of showing that the backup of water into their property was caused by
inadequate capacity in MSD’s sewer system (a sewer surcharge) and not by overland flooding or
blockages in the homeowner’s privately-owned building sewer line. (Doc. 131, Consent Decree,
Ex_ 8 at l).

l\/Is. Hopkins has not established that the water backup into her basement on August 28,
2016 was caused by inadequate capacity in MSD’s sanitary sewer system MSD has presented
persuasive evidence that overland flooding, and not a sanitary sewer surcharge, was the likely
cause of l\/ls. Hopkins’ basement flood. Ms. Hopkins’ property is served by a sanitary-only l\/ISD

sewer, and not a combined sanitary-storm water sewer, thereby decreasing the likelihood that the

significant amount of rainfall would cause a surcharge of the sanitary-only public sewer. In
addition, there is no history of sanitary sewer backups for the property and no known capacity
issues with MSD’s sanitary sewer in the area. Also, no other property owners on Heger Drive or
the adjoining street reported a sewer backup. Ms. Hopkins’ property is located at the head end of
the sanitary sewer line, thereby minimizing the amount of sanitary flow to her property. Ms.
Hopkins’ property is situated below a large hill and is susceptible to overland flooding from the
rear of the home. Her property is served by a recessed driveway, and the water marks on the
outside of the garage door show a significant level of water that would not be expected from a
surcharge of a sanitary-only sewer but would be expected with overland flooding Given the
topography of` the area, overland flooding not emanating from MSD’s sanitary sewer system was
the most likely cause of the backup in Ms. Hopkins’ basement The preponderance of the
evidence does not establish that the cause of Ms. Hopkins’ basement backup was inadequate
capacity of MSD’s public sanitary sewer system.

The Court is not unsympathetic to homeowners like Ms. Hopkins who experience a
basement backup such as occurred in this case. Yet, this Court is bound by the terms of the
Consent Decree in this matter, which places the burden of proof on the homeowner to show that
a capacity-related public sewer problem was the cause of the damage to a property The
undersigned is responsible for ensuring that any costs for damages to an individual’s private
property that must be paid by MSD (and ultimately the rate payers of Hamilton County) under
the Consent Decree are the result of the backup of wastewater into the property due to inadequate
capacity in MSD’s Sewer System. In the absence of evidence establishing Ms. Hopkins’

property damage was more likely caused by a surcharge in the public sanitary sewer line and not

by overland flooding or some other cause, the Court is constrained to uphold MSD’s decision in
this case.
Therefore, the Court denies Ms. Hopkins’ appeal in this case.

IT IS SO ORDERED.

Date: §[/"/d § me 0{0§§6{0¢24

Ii(aren L. Litkovitz, Magistrate Ju@e
United States District Court

